Howeuii, J.
A motion is made to dismiss the appeal in this case for want of jurisdiction in this court, the amount involved being less than five hundred dollars. The amount demanded is loss than $500, but' counsel contends that the act of 5th August, 1868, entitled “ an act to " provide for the removal of causes now pending in the Supreme Courtu under the Constitution of 1864, to the Supreme Court established under., tho new Constitution, transfers this case to the present court with full power and jurisdiction to hear and determine the cause.
The Legislature cannot enlarge the jurisdiction of this court, as estab'-./ lished by the Constitution creating the court. It simply transferred all the causes pending in the late Supreme Court to this, to be disposed of i according to its constitutional jurisdiction, to try those over which tho " Constitution gave it jurisdiction, and to dismiss or make other proper order as to those over which it has no jurisdiction.
Where a case comes before us, we have, in this regard, to look at the amount in dispute, to ascertain if we have jurisdiction. If it is below the constitutional limit, we cannot entertain jurisdiction, and must necessarily dismiss the appeal.
It is therefore ordered, that tho appoal herein be dismissed, with costs.